Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: ENTREE GOLD DISCOVERS NEW MINERALIZED PORPHYRY COPPER SYSTEM AT YERINGTON, NEVADA VANCOUVER, Sept. 23 /CNW/ - Entree Gold Inc. (TSX:ETG; NYSE AMEX:EGI; Frankfurt:EKA - "Entree" or the "Company") provides an update on its on-going exploration programs in the Yerington district of Nevada. The company is exploring a large tract of land in the western portion of the developing Yerington copper camp. The highlight of Entree's program to date is the discovery of a new mineralized porphyry copper occurrence. This previously unknown mineralized system lies within the Roulette property, which is subject to an option agreement with Bronco Creek Exploration Inc. (a wholly-owned subsidiary of Eurasian Minerals Inc. - TSX.V:EMX - collectively "Bronco Creek") Entree's President & CEO, Greg Crowe, commented, "We are very pleased with developments on all of our Yerington area projects. The intersection of visible copper mineralization associated with strong porphyry-style alteration on the Roulette property confirms our belief that Yerington has the potential for additional undiscovered copper deposits. Additionally, early exploration results show that significant exploration potential remains on the properties acquired through the PacMag transaction. These properties are located in Nevada, one of the best jurisdictions for exploration and mining in the world." On the Roulette property, four wide-spaced holes were planned to test a broad target under approximately 350 metres of barren cover rocks. The holes were sited based on an updated geological and structural interpretation of the Yerington district, presence of a strong aeromagnetic high and anomalous results from a deep penetrating geochemical survey. Drilling is continuing, but hole EG-R-10-003 intersected strongly altered granodiorite cut by quartz and quartz-calcite veins containing visible chalcopyrite-pyrite mineralization. This intersection validates the conceptual basis of the exploration program and provides strong encouragement for further work to define and extend this discovery. Assays are pending. The Ann Mason property was acquired through the Company's recent merger with PacMag Metals. The property hosts a major inferred sulphide copper resource of 810 million tonnes grading 0.40% Cu (7+ billion pounds of contained copper) in the Ann Mason deposit. Compilation of previous drilling done over Ann Mason suggests there is room to expand the current resource to the west and northwest. Further information about the Ann Mason deposit can be found in the technical report on www.sedar.com. In addition, potential exists for shallow oxide copper resources and additional sulphide mineralization in separate zones at Blue Hill. Reverse circulation drilling is currently underway at Blue Hill, with 14 of the planned 20 holes totaling 2,364 metres completed to date. Initial assay results confirm the presence of a near surface zone of oxide copper mineralization, which will be better defined by the current drill program.
